ICJ_162_SilalaWaters_CHL_BOL_2018-05-23_ORD_01_NA_00_FR.txt.                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                    DIFFÉREND CONCERNANT LE STATUT
                   ET L’UTILISATION DES EAUX DU SILALA
                                 (CHILI c. BOLIVIE)


                            ORDONNANCE DU 23 MAI 2018




                                  2018
                           INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                        DISPUTE OVER THE STATUS
                   AND USE OF THE WATERS OF THE SILALA
                                (CHILE v. BOLIVIA)


                               ORDER OF 23 MAY 2018




3 CIJ1139.indb 1                                            15/11/18 10:21

                                            Mode officiel de citation :
                         Différend concernant le statut et l’utilisation des eaux du Silala
                                 (Chili c. Bolivie), ordonnance du 23 mai 2018,
                                           C.I.J. Recueil 2018, p. 281




                                                 Official citation :
                           Dispute over the Status and Use of the Waters of the Silala
                                   (Chile v. Bolivia), Order of 23 May 2018,
                                           I.C.J. Reports 2018, p. 281




                                                                                 1139
                                                                  No de vente:
                   ISSN 0074-4441                                 Sales number
                   ISBN 978-92-1-157338-1




3 CIJ1139.indb 2                                                                              15/11/18 10:21

                                                   23 MAI 2018

                                                  ORDONNANCE




                    DIFFÉREND CONCERNANT LE STATUT
                   ET L’UTILISATION DES EAUX DU SILALA
                             (CHILI c. BOLIVIE)




                        DISPUTE OVER THE STATUS
                   AND USE OF THE WATERS OF THE SILALA
                            (CHILE v. BOLIVIA)




                                                  23 MAY 2018

                                                    ORDER




3 CIJ1139.indb 3                                                 15/11/18 10:21

                    281 	




                                   COUR INTERNATIONALE DE JUSTICE


        2018                                       ANNÉE 2018
       23 mai
     Rôle général                                   23 mai 2018
       no 162

                         DIFFÉREND CONCERNANT LE STATUT
                        ET L’UTILISATION DES EAUX DU SILALA
                                               (CHILI c. BOLIVIE)




                                                 ORDONNANCE


                    Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                                Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                                M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                                Gevorgian, Salam, juges ; M. Couvreur, greffier.


                        La Cour internationale de Justice,
                       Ainsi composée,
                       Après délibéré en chambre du conseil,
                       Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de
                    son Règlement,
                       Vu l’ordonnance du 1er juillet 2016, par laquelle la Cour a fixé au 3 juil-
                    let 2017 et au 3 juillet 2018 les dates d’expiration des délais pour le dépôt,
                    respectivement, du mémoire de la République du Chili et du contre-­
                    mémoire de l’Etat plurinational de Bolivie,
                       Vu le mémoire dûment déposé par la République du Chili dans le délai
                    ainsi fixé ;
                       Considérant que, par une lettre datée du 14 mai 2018 et reçue au Greffe
                    le même jour, l’agent de l’Etat plurinational de Bolivie a prié la Cour,
                    pour les raisons exposées dans ladite lettre, de reporter de deux mois la
                    date d’expiration du délai octroyé pour le dépôt de son contre-­mémoire ;

                    4




3 CIJ1139.indb 4                                                                                     15/11/18 10:21

                   282 	 statut et utilisation du silala (ordonnance 23 V 18)

                   et considérant que, dès réception de cette lettre, le greffier en a fait tenir
                   copie à la République du Chili ;
                      Considérant que, par une lettre datée du 16 mai 2018 et reçue au Greffe
                   le 17 mai 2018, l’agent de la République du Chili a indiqué que son gou-
                   vernement n’avait pas d’objection à ce que soit prorogé de deux mois au
                   plus le délai initialement accordé à l’Etat plurinational de Bolivie pour
                   déposer son contre-­mémoire ;
                      Compte tenu des vues des Parties,
                     Reporte la date d’expiration du délai pour le dépôt du contre-­mémoire
                   de l’Etat plurinational de Bolivie au 3 septembre 2018 ;
                       Réserve la suite de la procédure.

                      Fait en français et en anglais, le texte français faisant foi, au Palais de
                   la Paix, à La Haye, le vingt-trois mai deux mille dix-huit, en trois exem-
                   plaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement au Gouvernement de la République du
                   Chili et au Gouvernement de l’Etat plurinational de Bolivie.


                                                                        Le président,
                                                           (Signé) Abdulqawi Ahmed Yusuf.
                                                                          Le greffier,
                                                              (Signé) Philippe Couvreur.




                   5




3 CIJ1139.indb 6                                                                                    15/11/18 10:21

